
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


ASSET PURCHASE AGREEMENT


        THIS ASSET PURCHASE AGREEMENT is made as of the 10th day of October,
2001, by and between San Joaquin Radio Company, LLC (the "Seller") and Hispanic
Broadcasting Corporation (the "Purchaser").

W I T N E S S E T H:

        WHEREAS, Seller is the licensee of radio station KAJZ(FM) (the
"Station"), licensed to Merced, California, authorized by the Federal
Communications Commission (the "FCC") to operate at 107.7 MHz, and Seller owns
the assets which are used in the operation of the Station; and

        WHEREAS, on August 17, 2000, the FCC granted to Seller a construction
permit (BPH- 20000515AD) to change the Station's community of license to North
Fork, California and operate on Channel 300B1 (107.9MHz) and to upgrade the
Station's classification to "B-1", and to change the Station's transmitter site
(collectively the "Construction Permit"), and such grant has become a final
order; and

        WHEREAS, the Seller desires to sell to Purchaser, and Purchaser desires
to purchase from the Seller, certain of the radio station properties and assets
relating to the Station as described herein under the terms and conditions
herein set forth;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

1.PURCHASE AND SALE OF ASSETS.

        1.1    Purchase and Sale of Assets.    Subject to the conditions set
forth in this Agreement, at the Closing (as defined hereinafter), the Seller
shall assign, transfer, convey and deliver to Purchaser, and Purchaser shall
purchase from the Seller, all right, title and interest in and to the following
assets relating to the Station (the "Purchased Assets"), free and clear of all
liens, security interests, charges, encumbrances and rights of others (other
than liens and charges for which a proration adjustment is made pursuant to
Section 15.2 hereof):

        (a)  All licenses, construction permits or authorizations issued by or
pending before the FCC or any other governmental authority for use in the
operation of the Station that are set forth on Schedule 1.1(a) attached hereto,
together with any and all renewals, extensions and modifications thereof (the
"Governmental Licenses");

        (b)  Subject to Section 1.2 hereof, the leasehold interest at the real
property located at the Goat Mountain Tower Site described in Schedule 1.3(a)
hereto, or at the Smiley Mt. Site described in Schedule 1.3(b) hereto, as the
case may be, together with all broadcast towers and other improvements, fixtures
and structures thereon and all rights and appurtenances pertaining thereto,
together with replacements thereof and additions thereto made between the date
hereof and the Closing (the "Transmitter Site");

        (c)  All antennas, main and back-up transmitters and generators, STL's
and other tangible personal property located, or otherwise intended for use, at
the Transmitter Site;

        (d)  the "KAJZ" call letters and internet domain names of the Station;
and

        (e)  Unless as may be otherwise required by law, the books and records
related to the Purchased Assets, such as property tax records, logs, all
materials maintained in the FCC public file relating to the Station, technical
data, political advertising records and all other records, correspondence with
and documents pertaining to governmental authorities and similar third parties
(the "Business Records").

The foregoing notwithstanding, in no event shall the Purchased Assets be deemed
to include (i) the cash and cash equivalents of the Seller or the Station
(except for any normal and customary deposits with respect to the Purchased
Assets), (ii) any accounts receivable, notes receivable or other receivables

--------------------------------------------------------------------------------


of the Seller (including tax refunds), (iii) any studio or office equipment and
fixtures, vehicles, promotional materials, tapes and record libraries and
similar items in respect of the Station, (iv) the Seller's corporate seal,
minute books, charter documents, corporate stock record books and other books
and records that pertain to the organization of Seller, (v) securities of any
kind owned by Seller, (vi) insurance contracts or proceeds thereof or
(vii) claims arising out of acts occurring before the Closing Date.

        1.2    Transmitter Site Lease.    

        (a)  As promptly as practicable after the date hereof, Seller will
present for Purchaser's approval a proposed lease for the Transmitter Site (the
"Transmitter Site Lease"). The Transmitter Site Lease shall provide that it will
be assignable to a purchaser of the Station without any increase in cost and
shall otherwise be in form acceptable to Purchaser.

        (b)  At the Closing, the Purchaser shall assume the specified
contractual obligation of the Station for periods on and after the Closing under
the Transmitter Site Lease (the "Assumed Contract"), and the Purchaser agrees to
pay and perform the Assumed Contract after the Closing Date. In no event shall
Purchaser be required to assume obligations under more than one Transmitter Site
Lease. Accordingly, if the Closing occurs prior to the completion of broadcast
facilities at the Smiley Mt. Site (as described in Section 1.3 herein), Seller
shall reimburse Purchaser for any termination costs associated with the existing
Transmitter Site Lease as a condition precedent to Purchaser's assumption of any
new Transmitter Site Lease. Except as specifically set forth in the preceding
sentences, Purchaser does not assume and shall in no event be liable for any
debt, obligation, responsibility or liability of the Station or Seller,
including without limitation, employee obligations, taxes, accounts payable and
time sales and barter obligations of the Station.

        1.3    Construction Permit Modification.    At any time prior to the
Closing, Seller may elect to file with the FCC, at Seller's sole expense, an
application to modify Seller's existing Construction Permit, such modification
application to be in form reasonably acceptable to Purchaser (the "CP
Modification"), to allow the operation of the Station at the coordinates, and
meeting the other operational criteria, listed on Schedule 1.3(b) hereto (the
"Smiley Mt. Site"). If the FCC grants the CP Modification, Seller will as
promptly as practicable and at its sole expense construct broadcast facilities
in accordance with the terms of the CP Modification and, to the extent that such
facilities are completed prior to the Closing Date, commence broadcast
operations with such newly constructed facilities.

2.CONSIDERATION; CLOSING.

        2.1    Purchase Price.    The consideration to be received by the Seller
in exchange for the Purchased Assets shall be $5,000,000; provided, however,
that such consideration shall be increased by $500,000 if, either as of the
Closing Date or at any time within 24 months thereafter, the Station is
broadcasting at the Smiley Mt. Site in accordance with the terms of the CP
Modification and the terms of this Agreement; provided, however, that any costs
incurred by Purchaser in relocating broadcast operations to the Smiley Mt. Site,
to the extent not reimbursed by Seller, shall be deducted from such $500,000
additional consideration.

        2.2    Time of Closing.    

        (a)  A closing (the "Closing") for the sale and purchase of the
Purchased Assets shall be held at the offices of Seller's counsel and occur on
such date (the "Closing Date") that is the 60th day after the date on which the
FCC Order (defined below) has become a Final Order (defined below). The Closing
shall be deemed to be effective as of 12:01 a.m. on the Closing Date. Purchaser
shall have the right to accelerate the Closing Date to any date after the
occurrence of the FCC Order and will use its reasonable best efforts to do so;
provided, however, that Purchaser shall not be required to expend additional
funds or relinquish any material rights granted hereunder in using such efforts.

2

--------------------------------------------------------------------------------


        (b)  In order to consummate the transfer of the Purchased Assets, Seller
and Purchaser agree to use their reasonable best efforts to file, within three
business days after the date hereof, an assignment of license application (the
"FCC Application") requesting FCC consent to the assignment from the Seller to
HBC License Corporation (a subsidiary of Purchaser) of all Governmental Licenses
relating to the operation of the Station. The parties agree that the FCC
Application will be prosecuted with best reasonable efforts, in good faith and
with due diligence. The parties agree to use their reasonable best efforts to
file additional information or amendments requested by the FCC orally or in
writing within five business days after such request and, in any event, to
commence preparation of such additional information or amendments immediately
upon request and to complete and file the same with the FCC as rapidly as
practical. Each party will be solely responsible for the expenses incurred by it
in the preparation, filing and prosecution of the FCC Application (it being
understood that the parties will bear equally the FCC filing fee).

        (c)  As used herein, the term "FCC Order" shall mean that the FCC staff
has granted or given its consent, without any condition materially adverse to
Purchaser or Seller, to both (i) the assignment of the Governmental Licenses and
(ii) the Construction Permit (or, in the event that Seller elects to make the
filing described in Section 1.3 above, the CP Modification); and the term "Final
Order" shall mean that the FCC Order shall have become final, that the time
period for filing any protests, requests for stay, reconsideration by the FCC,
petitions for rehearing or appeal of such order shall have expired, and that no
protest, request for stay, reconsideration by the FCC, petition for rehearing or
appeal of such order shall be pending. In each case, the date of the FCC Order
for purposes of determining the commencement of the 60 day period prior to
Closing, in accordance with Section 2.2(a), shall be the later of the date of
the FCC Order with respect to the Governmental Licenses or the Construction
Permit.

        2.3    Closing Procedure.    At the Closing, the Seller shall deliver to
Purchaser such bills of sale, instruments of assignment, transfer and conveyance
and similar documents as Purchaser shall reasonably request. Against such
delivery, Purchaser shall (i) issue and deliver to Seller the purchase price in
accordance with Section 2.1 above and (ii) execute and deliver the assumption
agreement with respect to the Assumed Contract as are contemplated by
Section 1.2 hereof. Each party will cause to be prepared, executed and delivered
all other documents required to be delivered by such party pursuant to this
Agreement and all other appropriate and customary documents as another party or
its counsel may reasonably request for the purpose of consummating the
transactions contemplated by this Agreement. All actions taken at the Closing
shall be deemed to have been taken simultaneously at the time the last of any
such actions is taken or completed.

        2.4    Allocation of Purchase Price.    The Purchase Price shall be
allocated among the Purchased Assets in a manner as mutually agreed between the
parties based upon an appraisal prepared by Bond & Pecaro (whose fees shall be
paid by Purchaser). Seller and Purchaser agree to use the allocations determined
pursuant to this Section 2.4 for all tax purposes, including without limitation,
those matters subject to Section 1060 of the Internal Revenue Code of 1986, as
amended.

        2.5    Escrow Deposit.    Concurrently with the execution and delivery
of this Agreement, Purchaser shall make a deposit of $250,000 in cash (the
"Deposit") with Patrick Communications, L.L.C. (the "Escrow Agent") pursuant to
the Escrow Agreement (the "Escrow Agreement"), in the form attached hereto as
Exhibit A.

3.REPRESENTATIONS AND WARRANTIES OF THE SELLER.

        The Seller hereby represents and warrants to the Purchaser, as follows:

        3.1    Organization; Good Standing.    The Seller is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the state of [California], and has all requisite corporate power and authority
to own and lease its properties and carry on its business as currently
conducted.

3

--------------------------------------------------------------------------------


        3.2    Due Authorization.    Subject to the FCC Order and the Final
Order, the Seller has full power and authority to enter into and perform this
Agreement and to carry out the transactions contemplated hereby. The Seller has
taken all necessary corporate action to approve the execution and delivery of
this Agreement and the transactions contemplated hereby. This Agreement
constitutes the legal, valid and binding obligation of the Seller, enforceable
against it in accordance with its terms, except as may be limited by the
availability of equitable remedies or by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally.

        3.3    Execution and Delivery.    Neither the execution and delivery by
the Seller of this Agreement nor the consummation by it of the transactions
contemplated hereby will: (i) conflict with or result in a breach of the
articles of organization or operating agreement of Seller, (ii) subject to the
FCC Order and Final Order, violate any statute, law, rule or regulation or any
order, writ, injunction or decree of any court or governmental authority, which
violation, either individually or in the aggregate, might reasonably be expected
to have a material adverse effect on Purchaser's ownership of the Purchased
Assets; or (iii) violate or conflict with or constitute a default under (or give
rise to any right of termination, cancellation or acceleration under), or result
in the creation of any lien on any of the Purchased Assets pursuant to, any
material agreement, indenture, mortgage or other instrument to which the Seller
is a party or by which it or its assets may be bound or affected.

        3.4    Governmental Consents.    No approval, authorization, consent,
order or other action of, or filing with, any governmental authority or
administrative agency is required in connection with the execution and delivery
by the Seller of this Agreement or the consummation of the transactions
contemplated hereby or thereby, other than those of the FCC.

        3.5    Title to Personal Property Assets.    Except for leased property,
the Seller is the sole and exclusive legal owner of all right, title and
interest in, and has good and marketable title to, all of the Purchased Assets
constituting personal property, free and clear of liens, claims and encumbrances
except (i) liens for taxes not yet payable and (ii) the Assumed Contract.

        3.6    Transmitter Site.    

        (a)  As of the Closing, Seller will have valid, binding and enforceable
leasehold interests, which are (except as disclosed in the Assumed Contract)
free and clear of liens, claims, encumbrances, subleases or other restrictions,
in and to the Transmitter Site.

        (b)  Seller has not received any notice of, and has no knowledge of, any
material violation of any zoning, building, health, fire, water use or similar
statute, ordinance, law, regulation or code in connection with the Transmitter
Site. To the knowledge of Seller, no fact or condition exists which would result
in the termination or impairment of access of the Station to the Transmitter
Site or discontinuation of necessary sewer, water, electrical, gas, telephone or
other utilities or services.

        (c)  To Seller's knowledge, (i) no hazardous or toxic material (as
hereinafter defined) exists in any structure located on, or exists on or under
the surface of, the Transmitter Site which is, in any case, in material
violation by Seller of applicable environmental law; (ii) no portion of the
Transmitter Site has been used by Seller as a landfill or for storage or
landfill of hazardous or toxic materials; and (iii) there are not any
underground storage tanks that have been installed by Seller at or removed by
Seller from the Transmitter Site. For purposes of this Section, "hazardous or
toxic material" shall mean waste, substance, materials, smoke, gas or
particulate matter designated as hazardous, toxic or dangerous under any
environmental law. For purposes of this Section, "environmental law" shall
include the Comprehensive Environmental Response Compensation and Liability Act,
the Clean Air Act, the Clean Water Act and any other applicable federal, state
or local environmental, health or safety law, rule or regulation relating to or
imposing liability or standards concerning or in connection with hazardous,
toxic or dangerous waste, substance, materials, smoke, gas or particulate
matter.

4

--------------------------------------------------------------------------------


        3.7    Condition of Assets.    All of the Purchased Assets viewed as a
whole and not on an asset by asset basis are in good condition and working
order, ordinary wear and tear excepted, and are suitable for the uses for which
intended, free from any known defects except such minor defects that do not
interfere with the continued use thereof.

        3.8    Governmental Licenses.    Schedule 1.1(a) lists and accurately
describes all of the Governmental Licenses necessary for the lawful ownership
and operation of the Station and the conduct of their businesses, except where
the failure to hold such Governmental License would not have a material adverse
effect on the Station. The Seller has furnished to Purchaser true and accurate
copies of all of the Governmental Licenses. Each such Governmental License is in
full force and effect and is valid under applicable federal, state and local
laws; the Station is being operated in compliance in all material respects with
the Communications Act of 1934, as amended, and all rules, regulations and
policies of the FCC; and to the knowledge of the Seller, no event has occurred
which (whether with or without notice, lapse of time or the happening or
occurrence of any other event) is reasonably likely to result in the revocation
or termination of any Governmental License or the imposition of any restriction
of such a nature as might adversely affect the ownership or operation of the
Station as now conducted, except for proceedings of a legislative or rule-making
nature intended to affect the broadcasting industry generally. The Station, its
physical facilities, electrical and mechanical systems and transmitting and
studio equipment are being operated in all material respects in accordance with
the specifications of the Governmental Licenses. The Governmental Licenses are
unimpaired by any act or omission of the Seller or any of the Seller's officers,
directors or employees and the Seller has fulfilled and performed all of its
obligations with respect to the Governmental Licenses and has full power and
authority thereunder. No application, action or proceeding is pending for the
renewal or modification of any of the Governmental Licenses. No event has
occurred which, individually or in the aggregate, and with or without the giving
of notice or the lapse of time or both, would constitute ground for revocation
thereof and would have a materially adverse effect on the business or financial
condition of the Station.

        3.9    Reports.    The Seller has duly filed all reports required to be
filed by law or applicable rule, regulation, order, writ or decree of any court,
governmental commission, body or instrumentality and has made payment of all
charges and other payments, if any, shown by such reports to be due and payable,
except where the failure to so file or make payment would not have a material
adverse effect upon the operations of the Station. All reports required to be
filed by the Seller with the FCC with respect to the Station have been filed,
except where the failure to so file would not materially and adversely affect
the business, operations, properties, assets or conditions (financial or
otherwise) of the Station or which challenges the validity or propriety of any
of the transactions contemplated by this Agreement. Such reports and disclosures
are complete and accurate in all material respects.

        3.10    Taxes.    All tax reports and returns required to be filed by or
relating to the Purchased Assets have been filed with the appropriate federal,
state and local governmental agencies, and there have been paid all taxes,
penalties, interest, deficiencies, assessments or other charges due with respect
to such taxes, as reflected on the filed returns or claimed to be due by such
federal, state or local taxing authorities (other than taxes, deficiencies,
assessments or claims which are being contested in good faith and which in the
aggregate are not material); (ii) Seller has not received any written notice of
any examinations or audits pending or unresolved examinations or audit issues
with respect to the Seller's federal, state or local tax returns that could
adversely affect the Purchased Assets; (iii) all additional taxes, if any,
assessed as a result of such examinations or audits have been paid; and (iv) to
Seller's knowledge, there are no pending claims or proceedings relating to, or
asserted for, taxes, penalties, interest, deficiencies or assessments against
the Purchased Assets.

        3.11    Litigation.    There is no order of any court, governmental
agency or authority and no action, suit, proceeding or investigation, judicial,
administrative or otherwise that is pending or, to Seller's knowledge,
threatened against or affecting the Station which, if adversely determined,
might materially

5

--------------------------------------------------------------------------------


and adversely affect the business, operations, properties, assets or conditions
(financial or otherwise) of the Station or which challenges the validity or
propriety of any of the transactions contemplated by this Agreement.

        3.12    Contracts and Agreements.    The Station is not in default with
respect to the Assumed Contract, and, as of the Closing Date, the Station will
have paid all sums and performed all obligations under the Assumed Contract
which are required to be paid or performed prior to the Closing Date.

        3.13    Business Records.    The Seller has, and after the Closing,
Purchaser will have, the right to use the Business Records included in the
Purchased Assets, free and clear of any royalty or other payment obligations.

        3.14    Third Party Consents.    The only consents from any person or
entity which are required to be obtained by Seller in connection with the
execution and delivery by Seller of this Agreement and the consummation of the
transactions contemplated hereby are set forth on Schedule 3.14 (the "Third
Party Consents"), and Seller anticipates being able to obtain all Third Party
Consents as promptly as practicable after the execution and delivery of this
Agreement.

        3.15    Finders and Brokers.    Except for Patrick Communications,
L.L.C. (the fees and expenses of which will be borne solely by Seller), no
person has as a result of any agreement entered into by the Seller any valid
claim against any of the parties hereto for a brokerage commission, finder's fee
or other like payment.

4.REPRESENTATIONS AND WARRANTIES OF PURCHASER.

        Purchaser hereby represents and warrants to the Seller as follows:

        4.1    Organization and Good Standing.    Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of Delaware
and has all requisite power and authority to own and lease its properties and
carry on its business as currently conducted.

        4.2    Due Authorization.    Subject to the FCC Order and Final Order,
Purchaser has full power and authority to enter into this Agreement and to carry
out its obligations hereunder. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Purchaser. This
Agreement has been duly executed and delivered by Purchaser and constitutes the
legal, valid and binding obligation of Purchaser, enforceable against it in
accordance with its respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally or general equitable principles.

        4.3    Execution and Delivery.    Neither the execution and delivery by
Purchaser of this Agreement nor the consummation of the transactions
contemplated hereby will: (i) conflict with or result in a breach of the
certificate of incorporation or bylaws of Purchaser; (ii) subject to the FCC
Order and Final Order, violate any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental authority; or
(iii) violate or conflict with or constitute a default under (or give rise to
any right of termination, cancellation or acceleration under) any indenture,
mortgage, lease, contract or other instrument to which Purchaser is a party or
by which it is bound or affected.

        4.4    Consents.    No consent, approval, authorization, license,
exemption of, filing or registration with any court, governmental authority,
commission, board, bureau, agency or instrumentality, domestic or foreign, is
required by Purchaser in connection with the execution and delivery of this
Agreement or the consummation by it of any transaction contemplated hereby,
other than the consent of the FCC. No approval, authorization or consent of any
other third party is required in connection with the execution and delivery by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby, except as may have been previously obtained by Purchaser.
Purchaser warrants

6

--------------------------------------------------------------------------------


that it is legally qualified to become a licensee of the Station and is aware of
no impediment to the approval by the FCC of the assignment of the Governmental
Licenses to Purchaser.

        4.5    Finders and Brokers.    No person has as a result of any
agreement entered into by the Purchaser any valid claim against any of the
parties hereto for a brokerage commission, finder's fee or other like payment.

        4.6    Purchaser's Qualification.    The Purchaser is in all material
respects qualified legally, financially and otherwise to be the licensee of the
Station, and has or shall have sufficient resources to pay in full all amounts
due to the Seller under this Agreement when such amounts are due.

5.CERTAIN COVENANTS AND AGREEMENTS.

        5.1    Consummation of the Transaction.    

        (a)  Each of the Seller and Purchaser shall take all reasonable action
necessary to consummate the transactions contemplated by this Agreement and will
use all necessary and reasonable means at its disposal to obtain (and cooperate
with the other party in obtaining) all necessary approvals of the FCC and Third
Party Consents required to enable it to consummate the transactions contemplated
by this Agreement. Except as otherwise provided herein, each of the Seller and
Purchaser acknowledges and agrees that it shall pay all costs, fees and expenses
incurred by it in obtaining such necessary consents and approvals. Each party
shall make all filings, applications, statements and reports to all governmental
agencies or entities which are required to be made prior to the Closing Date by
or on its behalf pursuant to any statute, rule or regulation in connection with
the transactions contemplated by this Agreement, and copies of all such filings,
applications, statements and reports shall be provided to the other.

        (b)  If the FCC determines that the transactions contemplated hereby or
a portion thereof are inconsistent or violative of FCC rules or regulations, the
parties agree that they will negotiate in good faith to amend, modify or
restructure the transactions contemplated hereby so as to be consistent with FCC
rules and regulations.

        (c)  Seller will use its reasonable best efforts to obtain all Third
Party Consents within 30 days after the date of this Agreement. All Third Party
Consents shall be in form reasonably satisfactory to Purchaser.

        5.2    Public Announcements.    Prior to the Closing Date, all notices
to third parties and other publicity relating to the transaction contemplated by
this Agreement (other than Purchaser's press releases issued pursuant to its
obligations under federal securities laws) shall be jointly planned and agreed
to by the Seller and Purchaser.

        5.3    Ordinary Course of Business.    During the period from the date
hereof to the Closing Date, unless the prior consent of Purchaser is first
obtained, the Seller shall cause the Station to not knowingly take any action
which would cause any representation contained in Article 3 to be untrue as of
the Closing Date.

6.CONDITIONS TO PURCHASER'S CLOSING.

        All obligations of Purchaser under this Agreement shall be subject to
the fulfillment at or prior to the Closing of the following conditions, it being
understood that Purchaser may, in its sole discretion, waive any or all of such
conditions in whole or in part:

        6.1    Representations, Etc.    The Seller shall have performed in all
material respects the covenants and agreements contained in this Agreement that
are to be performed by it at or prior to the Closing, and the representations
and warranties of the Seller contained in this Agreement shall be true and
correct in all material respects as of the Closing Date with the same effect as
though made at such time (except as contemplated or permitted by this
Agreement).

7

--------------------------------------------------------------------------------


        6.2    FCC Order.    The FCC Order shall, at the Closing, be in full
force and effect and shall have become a Final Order.

        6.3    No Adverse Litigation.    No order or temporary, preliminary or
permanent injunction or restraining order shall have been entered and no action,
suit or other legal or administrative proceeding by any court or governmental
authority shall be pending or threatened on the Closing Date which may have the
effect of (i) making any of the transactions contemplated hereby illegal or
(ii) materially adversely affecting the value of the Purchased Assets.

        6.4    Review of Broadcasting Signal Quality.    Purchaser, in its sole
discretion, shall be satisfied with its engineering review of the quality and
coverage of the broadcast signal transmitted by the Station; provided, however,
that this condition shall be deemed to be satisfied if Purchaser does not
terminate this Agreement within 30 days after the date on which Seller has
notified Purchaser in writing that it has completed the construction of
broadcast facilities as contemplated by the Construction Permit and is
broadcasting from such newly constructed facilities.

        6.5    Closing Deliveries.    Purchaser shall have received each of the
documents or items required to be delivered to it pursuant to Section 8.1
hereof.

7.CONDITIONS TO SELLER'S CLOSING.

        All obligations of the Seller under this Agreement shall be subject to
the fulfillment at or prior to the Closing of the following conditions, it being
understood that the Seller may, in its sole discretion, waive any or all of such
conditions in whole or in part:

        7.1    Representations, Etc.    Purchaser shall have performed in all
material respects t he covenants and agreements contained in this Agreement that
are to be performed by Purchaser as of the Closing, and the representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the Closing Date with the same effect as though made
at such time (except as contemplated or permitted by this Agreement).

        7.2    FCC Order.    The FCC Order shall, at the Closing, be in full
force and effect.

        7.3    No Adverse Litigation.    No order or temporary, preliminary or
permanent injunction or restraining order shall have been entered and no action,
suit or other legal or administrative proceeding by any court or governmental
authority shall be pending or threatened on the Closing Date which may have the
effect of (i) making any of the transactions contemplated hereby illegal or
(ii) materially adversely affecting the value of the Purchased Assets.

        7.4    Closing Deliveries.    The Seller shall have received each of the
documents or items required to be delivered to it pursuant to Section 8.2.

8.DOCUMENTS TO BE DELIVERED AT CLOSING.

        8.1    To Purchaser.    At the Closing, there shall be delivered to
Purchaser:

        (a)  The bills of sale, agreements of assignment and similar instruments
of transfer to the Purchased Assets contemplated by Section 2.3 hereof.

        (b)  A certificate, signed by an executive officer of Seller, as to the
fulfillment of the conditions set forth in Sections 6.1 through 6.3 hereof.

        (c)  The Business Records.

        (d)  Such other documents and materials as may be reasonably requested
by Purchaser to consummate the transactions contemplated hereby.

8

--------------------------------------------------------------------------------


        8.2    To Seller.    At the Closing, there shall be delivered to the
Seller:

        (a)  The purchase price contemplated by Section 2.1 hereof, in the form
of wire transfer or cashier's or certified check as the Seller may direct.

        (b)  A certificate, signed by an executive officer of Purchaser, as to
the fulfillment of the conditions set forth in Sections 7.1 and 7.2 hereof.

        (c)  An assumption agreement pursuant to which Purchaser shall assume
the Assumed Contract.

        (d)  Such other documents and materials as may be reasonably requested
by Seller to consummate the transactions contemplated hereby.

9.SURVIVAL.

        All representations, warranties, covenants and agreements made by any
party to this Agreement or pursuant hereto shall be deemed to be material and to
have been relied upon by the parties hereto and shall survive the Closing;
provided, however, that notice of any claim against the Purchaser or Seller,
whether made under the indemnification provisions hereof or otherwise, based on
a breach of a representation, warranty, covenant or agreement must be given
within one year from the Closing Date. The representations and warranties
hereunder shall not be affected or diminished by any investigation at any time
by or on behalf of the party for whose benefit such representations and
warranties were made. No representation or warranty contained herein shall be
deemed to be made at any time after the date of this Agreement.

10.INDEMNIFICATION OF PURCHASER.

        Subject to the limitations set forth in Sections 9 and 12, the Seller
shall indemnify and hold Purchaser harmless from, against, for and in respect
of:

        (a)  any and all damages, losses, settlement payments, obligations,
liabilities, claims, actions or causes of action and encumbrances (collectively,
together with the costs and expenses described in clause (c) below, being
referred to herein as "Damages") suffered, sustained, incurred or required to be
paid by Purchaser because of the breach of any written representation, warranty,
agreement or covenant of the Seller contained in this Agreement;

        (b)  any and all liabilities, obligations, claims and demands arising
out of the ownership and operation of the Station at all times prior to the
Closing Date (other than the contractual liabilities specifically assumed as set
forth in Section 1.2 hereto); and

        (c)  all reasonable costs and expenses (including, without limitation,
attorneys' fees, interest and penalties) incurred by Purchaser in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section 10;

provided, however, that after Closing, Seller shall have no liability to
Purchaser hereunder until, and only to the extent that, Purchaser's aggregate
Damages exceed $25,000.

11.INDEMNIFICATION OF SELLER.

        Subject to the limitations set forth in Sections 9 and 12, Purchaser
shall indemnify and hold the Seller harmless from, against, for and in respect
of:

        (a)  any and all Damages suffered, sustained, incurred or required to be
paid by the Seller because of the breach of any written representation,
warranty, agreement or covenant of Purchaser contained in this Agreement;

        (b)  any and all liabilities, obligations, claims and demands arising
out of the ownership and operation of the Station on and after the Closing Date,
except to the extent the same arises from a

9

--------------------------------------------------------------------------------


breach of any written representation, warranty, agreement or covenant of the
Seller contained in this Agreement or any document, certificate or agreement
executed in connection with this Agreement;

        (c)  in respect of periods on and after the Closing Date, the Assumed
Contract; and

        (d)  all reasonable costs and expenses (including, without limitation,
attorneys' fees, interest and penalties) incurred by the Seller in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section 11;

provided, however, that after Closing, Purchaser shall have no liability to
Seller hereunder until, and only to the extent that, Seller's aggregate Damages
exceed $25,000.

12.GENERAL RULES REGARDING INDEMNIFICATION.

        The obligations and liabilities of each indemnifying party hereunder
with respect to claims resulting from the assertion of liability by the other
party or indemnified third parties shall be subject to the following terms and
conditions:

        (a)  The indemnified party shall give prompt written notice (which in no
event shall exceed 30 days from the date on which the indemnified party first
became aware of such claim or assertion) to the indemnifying party of any claim
which might give rise to a claim by the indemnified party against the
indemnifying party based on the indemnity agreements contained in Section 10 or
11 hereof, stating the nature and basis of said claims and the amounts thereof,
to the extent known;

        (b)  If any action, suit or proceeding is brought against the
indemnified party with respect to which the indemnifying party may have
liability under the indemnity agreements contained in Section 10 or 11 hereof,
the action, suit or proceeding shall, upon the written acknowledgment by the
indemnifying party that it is obligated to indemnify under such indemnity
agreement, be defended (including all proceedings on appeal or for review which
counsel for the indemnified party shall deem appropriate) by the indemnifying
party. The indemnified party shall have the right to employ its own counsel in
any such case, but the fees and expenses of such counsel shall be at the
indemnified party's own expense unless (A) the employment of such counsel and
the payment of such fees and expenses both shall have been specifically
authorized in writing by the indemnifying party in connection with the defense
of such action, suit or proceeding, or (B) counsel to such indemnified party
shall have reasonably concluded and specifically notified the indemnifying party
that there may be specific defenses available to it which are different from or
additional to those available to the indemnifying party or that such action,
suit or proceeding involves or could have an effect upon matters beyond the
scope of the indemnity agreements contained in Sections 10 and 11 hereof, in any
of which events the indemnifying party, to the extent made necessary by such
defenses, shall not have the right to direct the defense of such action, suit or
proceeding on behalf of the indemnified party. In the latter such case only that
portion of such fees and expenses of the indemnified party's separate counsel
reasonably related to matters covered by the indemnity agreements contained in
Section 10 or 11 hereof shall be borne by the indemnifying party. The
indemnified party shall be kept fully informed of such action, suit or
proceeding at all stages thereof whether or not it is represented by separate
counsel.

        (c)  The indemnified party shall make available to the indemnifying
party and its attorneys and accountants all books and records of the indemnified
party relating to such proceedings or litigation and the parties hereto agree to
render to each other such assistance as they may reasonably require of each
other in order to ensure the proper and adequate defense of any such action,
suit or proceeding.

        (d)  The indemnified party shall not make any settlement of any claims
without the written consent of the indemnifying party, which consent shall not
be unreasonably withheld or delayed.

        (e)  If any claims are made by third parties against an indemnified
party for which an indemnifying party would be liable, and it appears likely
that such claims might also be covered by the indemnified party's insurance
policies, the indemnified party shall make a timely claim under such policies
and to

10

--------------------------------------------------------------------------------


the extent that such party obtains any recovery from such insurance, such
recovery shall be offset against any sums due from an indemnifying party (or
shall be repaid by the indemnified party to the extent that an indemnifying
party has already paid any such amounts). The parties acknowledge, however, that
if an indemnified party is self-insured as to any matters, either directly or
through an insurer which assesses retroactive premiums based on loss experience,
then to the extent that the indemnified party bears the economic burden of any
claims through self-insurance or retroactive premiums or insurance ratings, the
indemnifying party's obligation shall only be reduced by any insurance recovery
in excess of the amount paid or to be paid by the indemnified party in insurance
premiums.

        (f)    Except as herein expressly provided, the remedies provided in
Sections 10 through 12 hereof shall be cumulative and shall not preclude
assertion by any party of any other rights or the seeking of any other rights or
remedies against any other party hereto.

13.TERMINATION AND RESCISSION RIGHTS; RISK OF LOSS.

        13.1    Termination.    This Agreement shall automatically be terminated
without liability to either party if Purchaser exercises its right to do so
under Section 6.4. This Agreement may also be terminated by the mutual consent
of Purchaser and Seller, or by either Purchaser or Seller, if the terminating
party is not then in material breach of its obligations hereunder, upon written
notice to the other upon the occurrence of any of the following:

        (a)  By the terminating party, if the other party is in material breach
of its obligations hereunder, and such breach has not been cured by the other
party within 30 days of written notice of such breach (or such longer period of
time if the breach cannot be reasonably cured within 30 days and the breaching
party is diligently attempting to cure such breach);

        (b)  If the FCC denies the FCC Application; or

        (c)  If the Closing has not occurred on or before May 31, 2002
(provided, however, that such date may be extended by the Purchaser for such
additional period of time to obtain any required governmental consent, including
the CP Modification, provided that Purchaser continues to use its reasonable
best efforts to obtain such consent).

If Seller terminates this Agreement due to Purchaser's failure to consummate the
Closing on the Closing Date or if this Agreement is otherwise terminated by
Seller pursuant to Section 13.1(a), then the Deposit and any interest accrued
thereon shall be paid to Seller, and such payment shall constitute liquidated
damages. It is understood and agreed that such liquidated damages amount
represents Purchaser's and Seller's reasonable estimate of actual damages and
does not constitute a penalty. Further, Seller shall be entitled to the recovery
of reasonable attorneys' fees and court costs in addition to such liquidated
damages.

        13.2    Rescission.    In the event the parties elect to close prior to
the time the FCC Order has become a Final Order, Purchaser and Seller shall
enter into rescission agreement to be mutually agreed upon which provides for
unwinding the transaction in the event a Final Order is not obtained.

        13.3    Risk of Loss.    The Seller shall bear the risk of all damage
to, loss of or destruction of any of the Purchased Assets between the date of
this Agreement and the Closing Date. If any material portion of the Purchased
Assets shall suffer any material damage or destruction prior to the Closing
Date, the Seller shall promptly notify the Purchaser in writing of such damage
or destruction, shall promptly take all necessary steps to restore, repair or
replace such assets at its sole expense, and shall advise the Purchaser in
writing of the estimated cost to complete such restoration, repair or
replacement and all amounts actually paid as of the date of the estimate. The
Purchaser or Seller may extend the Closing Date for a period not exceeding
45 days to accomplish such restoration, repair or replacement, but is not
required to do so. If such restoration, repair or replacement is not

11

--------------------------------------------------------------------------------


accomplished prior to the Closing Date, as the same may be extended as provided
herein, the Purchaser may, at its option:

        (a)  terminate this Agreement upon written notice to Seller; or

        (b)  receive all insurance proceeds paid or payable to Seller, close
this Agreement and thereafter complete such restoration, repair or replacement
at its sole expense; provided, however, Seller shall have no further liabilities
with respect to such damage or destruction after payment to Purchaser of such
insurance proceeds.

14.SPECIFIC PERFORMANCE

        The parties acknowledge that the Purchased Assets and the transactions
contemplated hereby are unique, that a failure by Seller or Purchaser to
complete such transactions will cause irreparable injury to the other, and that
actual damages for any such failure may be difficult to ascertain and may be
inadequate. Consequently, Seller and Purchaser agree that each shall be
entitled, in the event of a default by the other, to specific performance of any
of the provisions of this Agreement in addition to any other legal or equitable
remedies to which the non-defaulting party may otherwise be entitled. In the
event any action is brought, the prevailing party shall be entitled to recover
court costs, arbitration expenses and reasonable attorneys' fees.

15.MISCELLANEOUS PROVISIONS.

        15.1    Expenses.    Except as otherwise expressly provided herein, each
party shall pay the fees and expenses incurred by it in connection with the
transactions contemplated by this Agreement. If any action is brought for breach
of this Agreement or to enforce any provision of this Agreement, the prevailing
party shall be entitled to recover court costs and reasonable attorneys' fees.

        15.2    Prorations.    All items of income and expense arising from the
operation of the Station with respect to the Purchased Assets and the Assumed
Contract on or before the close of business on the Closing Date shall be for the
account of the Seller and thereafter shall be for the account of the Purchaser.
Proration of the items described below between the Seller and the Purchaser
shall be effective as of 11:59 p.m., local time, on such date and shall occur as
follows with respect to those rights, liabilities and obligations of the Seller
transferred to and assumed by the Purchaser hereunder.

        (a)  Liability for state and local taxes assessed on the Purchased
Assets payable with respect to the tax year in which the Closing Date falls and
the annual FCC regulatory fee for the Station payable with respect to the year
in which the Closing Date falls shall each be prorated as between the Seller and
the Purchaser on the basis of the number of days of the tax year elapsed to and
including such date.

        (b)  Prepaid items, deposits, credits and accruals such as water,
electricity, telephone, other utility and service charges, lease expenses,
license fees (if any) and payments under any contracts or utility services to be
assumed by the Purchaser shall be prorated between the Seller and the Purchaser
on the basis of the period of time to which such liabilities, prepaid items and
accruals apply.

All prorations shall be made and paid insofar as feasible on the Closing Date;
any prorations not made on such date shall be made as soon as practicable (not
to exceed 90 days) thereafter. The Seller and the Purchaser agree to assume, pay
and perform all costs, liabilities and expenses allocated to each of them
pursuant to this Section 15.2.

        15.3    Amendment.    This Agreement may be amended at any time but only
by an instrument in writing signed by the parties hereto.

        15.4    Notices.    All notices and other communications hereunder shall
be in writing and shall be deemed given if mailed by certified mail, return
receipt requested, or by nationally recognized "next-day" delivery service, to
the parties at the addresses set forth below (or at such other address for

12

--------------------------------------------------------------------------------


a party as shall be specified by like notice), or sent by facsimile to the
number set forth below (or such other number for a party as shall be specified
by proper notice hereunder):

If to the Purchaser:

3102 Oak Lawn, Suite 215
Dallas, Texas 75219
Attn: President
Fax: (214) 525-7750

If to the Seller:

P.O. Box 2837
Merced, California 95344
Fax: (208) 723-2772

with copy to:

Gary Schwartz
Narvid Scott Schwartz & Frangle
15060 Ventura Boulevard, Suite 490
Sherman Oaks, California 91403
Fax: (818) 907-9896

        15.5    Assignment.    This Agreement may not be assigned by either
party without the prior consent of the other party, which shall not be
unreasonably withheld; provided, however, that Purchaser may assign its rights
and obligations to any of its direct or indirect subsidiaries, without the
requirement of consent of the Seller, so long as Hispanic Broadcasting
Corporation remains obligated hereunder for payment of the Purchase Price. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs and permitted assigns.

        15.6    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        15.7    Headings.    The headings of the Sections of this Agreement are
inserted for convenience only and shall not constitute a part hereof.

        15.8    Entire Agreement.    This Agreement and the documents referred
to herein contain the entire understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties, conveyances or undertakings other than those expressly set forth
herein. This Agreement supersedes any prior agreements and understandings
between the parties with respect to the subject matter.

        15.9    Waiver.    No attempted waiver of compliance with any provision
or condition hereof, or consent pursuant to this Agreement, will be effective
unless evidenced by an instrument in writing by the party against whom the
enforcement of any such waiver or consent is sought.

        15.10    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to its principles of conflict of law. PURCHASER AND SELLER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING IN ANY WAY TO THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE DECIDED SOLELY BY A JUDGE. Purchaser and Seller hereby
acknowledge that they have each been represented by counsel in the negotiation,
execution and delivery of this Agreement and that their lawyers have fully
explained the meaning of this Agreement, including in particular the jury trial
waiver.

13

--------------------------------------------------------------------------------


        15.11    Certain Definitions.    As used in this Agreement, "affiliates"
of a party shall mean persons or entities that directly, or indirectly through
one or more intermediaries, control or are controlled by, or are under common
control with, such party.

        15.12    Intended Beneficiaries.    The rights and obligations contained
in this Agreement are hereby declared by the parties hereto to have been
provided expressly for the exclusive benefit of such entities as set forth
herein and shall not benefit, and do not benefit, any unrelated third parties.

        15.13    Mutual Contribution.    The parties to this Agreement and their
counsel have mutually contributed to its drafting. Consequently, no provision of
this Agreement shall be construed against any party on the ground that such
party drafted the provision or caused it to be drafted or the provision contains
a covenant of such party.

        15.14    Attorneys' Fees.    In the event of any dispute between the
parties to this Agreement, Seller or Purchaser, as the case may be, shall
reimburse the prevailing party for its reasonable attorneys' fees and other
costs incurred in enforcing its rights or exercising its remedies under this
Agreement. Such right of reimbursement shall be in addition to any other right
or remedy that the prevailing party may have under this Agreement.

        15.15    1031 Exchange.    Purchaser will cooperate with Seller in
effectuating a like-kind exchange under Section 1031 of the Internal Revenue
Code, provided that such exchange does not delay the Closing Date nor subject
the Purchaser to any present or future cost, expense or liability or in any way
subject Purchaser to any financial or tax risk. Seller's assignment of this
Agreement in such exchange to any third party acting as a qualified intermediary
will not relieve Seller of any of its duties or obligations herein. In no event
will Purchaser have any liability or obligation to Seller for the failure of the
contemplated exchange to qualify as a like-kind exchange under Section 1031 of
the Internal Revenue Code unless such failure is the direct result of the
material breach or default by Purchaser under this Agreement.

        15.16    Time of the Essence.    Time is of the essence for all
performances by Purchaser and Seller hereunder.

        15.17    Warranty of Signatures.    Each of the persons signing this
Agreement on behalf of any entity warrants and represents that he has the right,
power, legal capacity and authority to execute this Agreement on behalf of such
entity, without the concurrence or approval of any other person, any entity or
any court, and to thereby bind such entity to this Agreement.

        15.18    Bulk Transfer.    Neither the Seller nor the transactions
contemplated herein are subject to any bulk transfer or similar law.

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    HISPANIC BROADCASTING CORPORATION
 
 
By:
/s/  MCHENRY T. TICHENOR, JR.      

--------------------------------------------------------------------------------

    SAN JOAQUIN RADIO COMPANY, LLC
 
 
By:
/s/  EDWARD G. HOYT, JR.      

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



QuickLinks


ASSET PURCHASE AGREEMENT
